Citation Nr: 1101866	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
back disability.

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) with major depression.

3.  Entitlement to an initial rating in excess of 10 percent for 
left quadriceps tear, status post surgical resection.

4.  Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.

5.  Entitlement to increased initial ratings for 
pseudofolliculitis barbae, rated as 30 percent disabling as of 
October 15, 2009, and as noncompensable prior to that date.

6.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to September 
1973 and from May 1983 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to a higher initial rating for diabetes 
mellitus is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The Veteran's back disability is manifested by favorable 
ankylosis of the entire thoracolumbar spine and incomplete 
paralysis of the right musculocutaneous (superficial peroneal) 
nerve that more nearly approximates severe than moderate.

2.  The social and occupational impairment from the Veteran's 
PTSD and major depression more nearly approximates reduced 
reliability and productivity than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
tasks.

3.  Left quadriceps tear, status post surgical resection is 
manifested by moderate muscle injury and a superficial that is 
painful on examination.

4.  Bilateral pes planus is manifested by moderate impairment 
with weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and use of 
the feet; there is no objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.

5.  Before June 16, 2007, the Veteran's pseudofolliculitis barbae 
did not cover at least 5 percent of the entire body or at least 5 
percent of the exposed surfaces; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were not 
required; and not one of the eight characteristics of 
disfigurement was evident.

6.  During the period beginning June 16, 2007, the 
pseudofolliculitis barbae has involved 20 percent of exposed 
surfaces; it has not involved more than 40 percent of the entire 
body or more than 40 percent of the exposed surfaces; constant or 
near constant systemic therapy has not been required; and four or 
five characteristics of disfigurement have not been evident.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for 
functional impairment of the back are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5242, 5243 (2010).

2.  The criteria for a separate 20 percent evaluation, but not 
higher, for neurological impairment of the right lower extremity 
resulting from the back disability are met from June 16, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8522 (2010).

3.  The criteria for an evaluation of 70 percent, but not higher, 
for PTSD and major depression are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for an evaluation in excess of 10 percent for 
impairment of the left quadriceps muscle are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.73, Diagnostic Codes 5314 (2010).

5.  The criteria for a separate disability rating of 10 percent 
for a scar from left quadriceps tear, status post surgical 
resection have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2008).

6.  The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5276 (2010).

7.  Before June 16, 2007, the criteria for an initial compensable 
rating for pseudofolliculitis barbae have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2010).

8.  From June 16, 2007, the criteria for an initial rating of 30 
percent, but not higher, for pseudofolliculitis barbae have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher initial evaluations for multiple 
disabilities.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran filed his claim in December 
2004.  He was provided all required notice in letters mailed in 
January 2005 and May 2008.  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claims.  In this regard, the 
Board notes that service treatment records (STRs) and VA 
outpatient records were obtained.  In addition, the Veteran has 
been afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding evidence 
that could be obtained to substantiate the claims, and the Board 
is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims on 
appeal.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.

Back Disability

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the following criteria are 
applicable: 40 percent for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine; 50 percent for 
unfavorable ankylosis of the entire thoracolumbar spine; and 100 
percent for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5242, 5243.

Note (1) following the formula provides that any associated 
objective neurologic abnormalities are to be separately rated 
under an appropriate diagnostic code.

Note (5) following the formula provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents  favorable 
ankylosis.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome (IDS) that 
requires bed rest and treatment prescribed by a physician.  The 
following evaluations are assignable for IDS based on 
incapacitating episodes: 40 percent where incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and 60 percent where incapacitating 
episodes have a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, DC 5243.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.  Complete 
paralysis of the musculocutaneous (superficial peroneal) nerve 
warrants a 30 percent evaluation; with eversion of foot weakened.  
Incomplete paralysis of the musculocutaneous (superficial 
peroneal) nerve warrants a 20 percent evaluation if it is severe, 
a 10 percent evaluation if it is moderate or a noncompensable 
evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8522.  

The Veteran injured his back in 1991 while climbing off a truck.  
Severe degenerative arthritis at L5-S1 was diagnosed in service.  
He has complained of localized pain, stiffness, spasm, decreased 
motion, paresthesia and numbness during the time relevant to this 
appeal.  VA neurological examination of the spine in January 2005 
disclosed no neurologic deficit.  

VA examination in January 2007 revealed abnormal, slow gait.  The 
Veteran used a cane for ambulation.  Range of motion was full 
with the exception of extension and right rotation which were to 
20 out of 30 degrees each.  There were no signs of intervertebral 
disc syndrome or nerve root involvement.  Neurological evaluation 
revealed normal motor and sensory function.  

A VA examination in October  2009 revealed favorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis was not 
present.  With movement, there was radiating pain down the right 
leg.  Muscle spasm was present in the right leg.  There was 
sensory impairment at the right lateral thigh and right lateral 
leg.   There was no sacral spine weakness.  There were no 
pathologic reflexes of the lower extremities.  There was no 
weakness or muscle atrophy.  There were signs of IDS and the most 
likely peripheral nerve involved was the superficial peroneal 
nerve.  The Veteran reported that he had never been hospitalized 
for back symptoms and had experienced no incapacitation over the 
past 12 months.

After reviewing the record, the Board finds that an initial 
disability rating in excess of 40 percent on the basis of 
impairment of the spine is not warranted.  The Veteran 
demonstrates favorable ankylosis of the spine warranting a 40 
percent rating, but does not have unfavorable ankylosis.  
However, the record also shows that the Veteran has neurological 
impairment in the right lower extremity.  He has radiating pain 
and sensory impairment which more nearly approximates severe 
incomplete paralysis than moderate incomplete paralysis of the 
superficial peroneal nerve.  Therefore, a separate 20 percent 
rating is warranted for the neurological impairment.  

The presence of neurological impairment was not shown on the 
January 2007 VA examination.  In the VA Form 9 submitted on June 
27, 2007, the Veteran alleged that his back disability had 
increased in severity.  The first VA examination performed after 
the Veteran's allegation that the disability had increased in 
severity confirmed the Veteran's contention.  Therefore, the 
Board concludes that the separate 20 percent rating is warranted 
from June 27, 2007.  There is no basis in the record for the 
Board to find that a separate rating is warranted prior to that 
date.  Moreover, it is clear that the Veteran does not have 
complete paralysis of the right superficial peroneal nerve so a 
rating in excess of 20 percent for the neurological impairment is 
not warranted.

Finally, the Board notes that the Veteran has not contended and 
the record does not otherwise show that he has had incapacitating 
episodes that would entitle him to a higher rating.

PTSD and Major Depression

PTSD and major depression are rated under the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Codes 9411 and 9434.  The rating criteria are as follows.

A 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, 
self-care and conversation normal) due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing effective work and 
social relationships.

A 70 percent rating is warranted for occupational and 
social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

VA neurological evaluation in January 2005 yielded the examiner's 
opinion that the Veteran has a though disorder and should be seen 
by psychiatric personnel.  He could not make eye contact.  

A VA examination report dated in January 2005 reveals complaints 
of depression and not feeling right.  He was on Zoloft which had 
been prescribed by VA personnel earlier that year for anxiety.  
Mental status examination revealed he was appropriately groomed 
and with good eye contact and was tearful at times.  He displayed 
no psychomotor abnormalities, ticks or tremors.  Speech was 
decreased in rate but otherwise normal.  His mood was sad and his 
affect was congruent with mood with decreased range.  Thought 
process was linear, logical and goal directed.  Content was free 
from suicidal or homicidal ideation, paranoid thoughts or 
auditory or visual hallucinations.  Insight was fair and judgment 
was intact.  The diagnoses were major depressive disorder and 
PTSD, global assessment of functioning (GAF) scores were 45 for 
depression and 65 for PTSD.  The examiner added it was difficult 
to determine which symptoms were attributable to each condition.  

The Veteran was afforded an additional VA psychiatric evaluation 
in January 2007.  He discussed his combat stressors and added 
that he has flashbacks related to dead bodies.  He cannot 
tolerate red meat which reminds him of his experiences.  He is 
hypervigilent, going to bed with guns and dropping to the ground 
in the street at times when he hears a loud noise.  He avoids 
crowds and news of war.  He had been living with his daughter and 
had to ask her to move out because he would see her face and not 
know it was her at times.  He was taking Zoloft and trazadone.  
He feels at times he is reliving an incident involving a burning 
vehicle with bodies inside.  On mental status examination, he was 
considered a reliable historian who had difficulty organizing his 
thoughts.  Appearance and hygiene were adequate and behavior was 
appropriate.  Affect and mood were dysthymic and restricted.  
Communication was impaired and he did not answer questions 
without being redirected.  He reported panic attacks but not 
frequently.  Concentration was impaired and he had trouble 
understanding questions.  He had some questionable delusions 
involving seeing his daughter's face and not recognizing her.  He 
had suspiciousness but did not appear to be responding to 
internal stimuli.  Thought processes were described as mildly 
impaired and as affecting communication.  Insight and judgment 
were fair but memory was abnormal.  He denied homicidal and 
suicidal ideation.  The examiner diagnosed PTSD and related 
insomnia.  The GAF score was 55.  

The Veteran was afforded an additional VA examination in October 
2009.  The examiner stated that the Veteran was probably a 
reliable historian.  The veteran reported he no longer lived with 
his daughter.  He spent his days watching television because he 
cannot get along with people.  He has a nephew living with him 
and helping him.  Orientation was normal as were appearance and 
hygiene.  Behavior was appropriate.  Eye contact was poor.  
Affect and mood were abnormal and slightly flattened but there 
were good communication and speech.  He reported more than weekly 
panic attacks.  Thought processes appeared normal though he 
described being paranoid.  Memory was mildly abnormal especially 
in the short term.  The diagnosis was PTSD with a GAF score of 45 
to 50.  The examiner noted that the Veteran had recollections and 
distressing dreams, avoidance with association of trauma, 
diminished participation in activities with others.  He was sleep 
impaired and hypervigilent.  He had trouble with complex 
commands.  

The examiner commented that the Veteran's psychiatric disability 
caused occasional interference with activities of daily living 
and also made it difficult for the Veteran to establish and 
maintain effective work and social relationships.  

On review of the evidence above the Board finds the social and 
occupational impairment from the Veteran's psychiatric disability 
more nearly approximates the deficiencies in most areas required 
for a 70 percent rating than the lesser impairment required for a 
lower rating.  The Veteran has not worked since retiring from the 
service.  He has few social interactions.  The October 2009 
examiner found that the disability is productive of occasional 
inability to perform activities of daily living.  Moreover, the 
GAF scores assigned are indicative of serious impairment and 
support the Board's decision to grant a 70 percent rating.  

The Veteran does maintain some social contacts with his daughter 
and a nephew.  In addition, the October 2009 VA examiner stated 
that the Veteran's psychiatric disability makes it difficult for 
him to establish and maintain effective work and social 
activities.  The examiner did not opine that the Veteran is 
unable to establish or maintain effective work and social 
relationships.  In addition, with the exception of the occasional 
interference with activities of daily living, the evidence shows 
that the disability has not resulted in any of the symptoms 
identified as being indicative of the total impairment required 
for a 100 percent rating.  Therefore, in the Board's opinion, the 
impairment from the disability does not more nearly approximate 
the total impairment required for a 100 percent rating than the 
deficiencies in most areas required for a 70 percent rating.

Left quadriceps tear, status post surgical resection with 
scar

Service treatment records reflect that in 1972 the Veteran tore 
his left quadriceps muscle in training.  At an examination in 
January 2005, it was noted that the muscle was resected in 2003.  
The Veteran reported increased leg strength since the resection.  
He performed quadriceps strengthening exercises currently.  
Quadriceps strength was 4/5 right and 4-/5 left.  

At the time of the Veteran's first VA examination in January 
2007, he reported constant left anterior thigh localized pain.  
The pain was a 7 out of 10, brought on by activity.  The wound of 
the left anterior thigh measured 10 cm by 0.3cm.  There was no 
exit wound.  There was no adherence.  There were no loss of deep 
fascia or substance and no impairment of tone.  No signs of 
lowered endurance or decreased coordination were noted.  Strength 
was graded at 5.  There was no functional impairment or 
herniation of muscle.  The injury did not involve tendon, bone, 
joint or nerve damage.  The diagnosis indicated that the 
condition had resolved.  

The Veteran was afforded a VA examination in October 2009.  He 
reported pain occurring 10 times per day in the left thigh.  It 
was burning and at a level of 10 out of 10.  He took Ibuprofen 
for the pain.  This limited his ability to walk.  The scar on the 
left anterior scar measured 10cm by 1 cm.  It was superficial and 
painful but without breakdown.  It was not disfiguring and did 
not limit motion or function.  Muscle Group XIV had impaired tone 
but no deep fascia or muscle substance loss or herniation.  There 
was lowered endurance and strength was graded at 4.  There were 
limited strength and endurance of hip flexion.  The diagnosis was 
that there was no change but the condition was active.  

The relevant muscle injury is related to MG XIV, which is rated 
as follows.

38 C.F.R. 4.73, DC 5314 provides the criteria for rating Muscle 
Group XIV disability.  It notes that the muscle functions are: 
Extension of knee (2, 3, 4, 5);  simultaneous flexion of hip and 
flexion of knee (1); tension  of fascia lata and iliotibial 
(Maissiat's) band, acting with  XVII (1) in postural support of 
body (6); acting with hamstrings in synchronizing hip and knee 
(1, 2). Anterior  thigh group: (1) Sartorius; (2) rectus femoris; 
(3) vastus  externus; (4) vastus intermedius; (5) vastus 
internus; (6)  tensor vaginae femoris.  The disability warrants a 
10 percent rating if it is moderate, a 30 percent rating if it is 
moderately severe or a 40 percent rating if it is severe.

38 C.F.R. § 4.56 (2010) provides guidance in evaluating 
disabilities resulting from muscle injuries.  A slight disability 
of muscles may result from a simple wound of muscle without 
debridement or infection.  The history of the disability should 
be considered including service department records of a 
superficial wound with brief treatment and return to duty and 
evidence of a wound which was healing with good functional 
results and no cardinal signs or symptoms of muscle injury or 
painful residuals.  Objective findings include minimal scar, no 
evidence of fasciola defect, atrophy, or impaired tonus, and no 
impairment of function or metallic fragments retained in muscle 
tissue.

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of high velocity missile or of the 
residuals of debridement or of prolonged infection is also 
considered moderate.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Records in the file of consistent complaints on 
record from the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after moderate use, and an effect on the particular 
functions controlled by the injured muscles should be noted.  
Objective evidence of a moderate disability includes entrance and 
(if present) exit scars which are linear or relatively small and 
so situated as to indicate relatively short track of missile 
through muscle tissue, signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 4.56(b) 
(2010).

A moderately severe disability of the muscles may result from 
through and through or deep penetrating wound by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of soft 
parts, intermuscular cicatrization.  The history of the 
disability should be considered including service department 
record or other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds should also be noted.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present.  Objective evidence 
of a moderately severe disability includes entrance and (if 
present) exit scars relatively large and so situated as to 
indicate track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared with 
sound side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(c) (2010).

"Severe" muscle disability usually results from through-and- 
through or deep penetrating wounds as a result of high velocity 
missiles, or large or multiple low velocity missiles, or 
shattering bone fracture with extensive debridement, or sloughing 
of soft parts, or intermuscular binding and cicatrization.  
Ordinarily, this results in extensive ragged, depressed and 
adherent scars of the skin so situated as to indicate wide damage 
to muscle groups in the track of the missile(s).  Palpation 
should indicate moderate or extensive loss of deep fascia or of 
muscle substance. Affected muscles do not swell and harden 
normally during contraction.  38 C.F.R. § 4.56(d) (2010).

With respect to MG XIV, it is uncontroverted that this was not a 
gunshot wound and that there is no exit wound.  The lowered 
threshold of fatigue has been considered a basis for a moderate 
rating.  

In examining the criteria for moderately severe muscle injury, 
the Board would first point out that service department records 
do demonstrate hospitalization for a relatively prolonged period 
in service.  While there is clearly some evidence reflecting only 
mild overall muscle damage to MG XIV, the October 2009 examiner 
noted there were impairment of tone and limited strength and 
endurance of hip flexion.  The record further reflects that the 
Veteran experiences fatigue in the left lower extremity with 
prolonged use, and although the Veteran has other disabilities 
that might be contributing to this symptom such as diabetes, the 
medical evidence does demonstrate some related fatigue.  
Consequently, the Board finds that during the time frame relevant 
on appeal, the left quadriceps disability has more nearly 
approximate moderate than moderately severe muscle injury to MG 
XIV, and that an increased rating is therefore not warranted.  
The Board notes there has been no deep fascia or muscle substance 
or tone problems.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5314 does not contemplate 
limitation of motion based upon a joint abnormality (as opposed 
to limitation of motion based upon a muscle injury).  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGCPREC 9-98 (August 1998).  Moreover, 
symptoms such as weakness, loss of power, fatigue-pain, etc., are 
specifically contemplated by Diagnostic Code 5314.  See 38 C.F.R. 
§ 4.56(c).

However, with respect to the Veteran's 10 cm x 1cm scar, the 2009 
examiner determined that this scar was painful on examination.  
Therefore, the Board finds that the Veteran is entitled to a 
separate 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).  The rating criteria changed effective from October 
23, 2008.  The revised criteria apply to claims filed on or after 
October 23, 2008.  They are not applicable to the Veteran's 
claim.

In summary, based on all of the foregoing reasons, the Board 
finds that the evidence does not support a rating in excess of 10 
percent for the impairment of the left quadriceps muscle, but 
does support a separate 10 percent rating for the Veteran's scar.

Bilateral pes planus

Under Diagnostic Code 5276, a 10 percent evaluation is for 
assignment for pes planus with evidence of weight bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet whether the 
disability is unilateral or bilateral.  For a severe pes planus 
disability, the rating criteria contemplates objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on use 
with characteristic callosities, with a 20 percent evaluation 
assigned for a unilateral disability and a 30 percent evaluation 
for a bilateral disability.  Lastly, 30 and 50 percent 
evaluations may be assigned for unilateral and bilateral pes 
planus, respectively, that is pronounced with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances.

A VA examination in January 2005 revealed complaints that his 
arches fell sometime in the past few years.  He has almost 
constant pain on the bottom of his feet which worsens with 
walking.  He wears arch supports in his shoes.  Examination of 
the feet revealed bilateral tender bunions, larger on the left.  
Range of motion of the big toe was slightly decreased bilaterally 
and MTP extension was 60/70 and flexion was 40/45.  X-rays of the 
ankles were normal except for showing a large right plantar 
calcaneal spur.  

The Veteran was afforded an additional VA examination of the feet 
in January 2007.  He complained of dorsal area foot aching pain 
and cramping of 10 years' duration.  Pain was estimated at 5 out 
of 10 with 10 being the worst.  It is elicited with physical 
activity or it comes by itself.  It is relived with rest.  He has 
limited ability to stand and walk due to stiffness, weakness and 
fatigue.  He has inserts but no other treatment.  On examination, 
the skin of the feet was normal.  There was bilateral painful 
motion.  Pes planus and pes cavus were not present.  Hallux 
valgus was severe on the right and moderate on the left, with no 
resection of metatarsal head bilaterally.  Moderate hallux 
rigidus was present bilaterally.  Standing and walking were 
limited by unsteadiness.  

The Veteran was afforded an additional VA examination of the feet 
in October 2009.  He reported pain and swelling in the feet which 
caused limited ability to walk and stand.  On examination, both 
feet showed painful motion, edema and tenderness but no disturbed 
circulation, weakness, atrophy, heat, redness or instability.  
PTP joints had active motion.  There was moderate tenderness to 
palpation of plantar surfaces bilaterally.  Alignment of Achilles 
tendon was normal bilaterally on weight bearing and non-weight 
bearing.  Pes planus was present.  Pes cavus was not present, nor 
was hallux rigidus, hammer toes, Morton's metatarsalgia head or 
deformity.  Moderate hallux valgus was present bilaterally with 
no resection of the metatarsal head.  He was limited in that he 
could walk only 1/4 mile.  He required inserts but no orthopedic 
shoes.  Symptoms were not relieved by the corrective inserts.  X-
rays showed normal right foot but hallux valgus, degenerative 
changes and calcaneal spur on the left.  

The Board has also reviewed the Veteran's pertinent treatment 
records.

The Board finds that the Veteran's bilateral pes planus does not 
warrant a higher rating at this time.  There is no evidence in 
the examination reports or treatment records of characteristics 
indicative of a severe pes planus disability, to include 
objective evidence of marked deformity (pronation, abduction, 
etc.) or indications of swelling on use with characteristic 
callosities.  Additionally, the Board finds that the Veteran's 
complaints of pain in his feet are contemplated by the 10 percent 
disability rating which he is currently receiving.

Pseudofolliculitis barbae

Pseudofolliculitis barbae is rated by analogy to Diagnostic Codes 
7806.  This disability was rated noncompensable prior to October 
15, 2009, and 30 percent as of that date.  

Dermatitis or eczema warrants a 60 percent evaluation if it 
covers more than 40 percent of the entire body, more than 40 
percent of exposed areas are affected, or if constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 12-
month period.  Dermatitis or eczema covering 20 to 40 percent of 
the entire body, affecting 20 to 40 percent of exposed areas, or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire body; 
affecting at least 5 percent, but less than 20 percent, of 
exposed areas; or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month period 
warrants a 10 percent evaluation.  Dermatitis or eczema covering 
less than 5 percent of the entire body, affecting less than 5 
percent of exposed areas; and requiring no more than topical 
therapy during the past 12-month period warrants a noncompensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Alternatively, the skin condition can be rated based on 
disfigurement of the head, face or neck (Diagnostic Code 7800) or 
as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  Diagnostic Codes 7800 
to 7805 were amended effective October 23, 2008, but as the 
Veteran's claim was received prior to October 23, 2008, the older 
criteria apply.  The Veteran may request a review under the new 
criteria.

Under Diagnostic Code 7800, a skin condition with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin condition with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement, is 
rated 50 percent disabling.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a 
scar at least one-quarter inch (0.6 cm.) wide at the 
widest part; the surface contour of a scar is elevated 
or depressed on palpation; a scar is adherent to 
underlying tissue; the skin is hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); 
the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); the underlying soft tissue is 
missing in an area exceeding six square inches (39 sq. 
cm.); or the skin is indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).

On VA examination in February 2005, the Veteran complained of 
trouble with his beard growing out and having to tweezer the 
area.  He had evidence of a few follicular lesions on the right 
side of the cheek and on the neck.  There was not really much on 
the left side but he was growing a beard.  The diagnosis was 
pseudofolliculitis barbae, quiet at this point.  

VA examination in January 2007 revealed no signs of skin disease.  
Subjective discomfort of shaved areas with raised nodules and 
objectively raised nodules in hair follicles were noted.  

VA treatment records show a dermatology consult for non-active 
folliculitis in February 2007.  The beard area had hyper 
pigmented papules.  He was given topical corticosteroid cream for 
treatment.  

VA examination was conducted in October 2009.  At that time, the 
Veteran reported his symptoms in the face, neck and beard area 
occurred constantly.  He had burning skin whenever he shaved. The 
Veteran indicated that he used topical corticosteroid cream for 
treatment.  He had not tried UV treatment.  He had superficial 
acne on the lower chin and neck covering 20% of the neck and 
face.  There was no ulceration, exfoliation, crusting, 
disfigurement, tissue loss, induration, inflexibility, hypo or 
hyperpigmentation, abnormal texture or limitation of motion.  The 
diagnosis was active pseudofolliculitis barbae.  There was no 
evidence of systemic or nervous manifestation.

An Initial Compensable Rating before June 16, 2007

Under Diagnostic Code 7806, a 10 percent disability rating 
requires that at least 5 percent, but less than 20 percent, of 
the entire body or of the exposed areas of the body be affected 
or intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs are used.

Based on the above evidence, the Veteran has been using topical 
corticosteroids to treat his pseudofolliculitis barbae since at 
least February 2007, but systemic therapy or other 
immunosuppressive drugs have not been used.  On VA examination in 
January 2007, less than 5 percent of the visible area was 
affected and less than one percent of the total body surface 
area.  There were no systemic or nervous manifestations.  There 
was no scarring or disfigurement or any characteristic of 
disfigurement.

Based on the evidence of record, the Board must conclude that the 
schedular criteria for a compensable rating were not met before 
June 16, 2007.




An Initial Rating of 30 percent from June 16, 2007, to October 
14, 2009

The results of the VA examination on October 15, 2009, 
established the Veteran's entitlement to a 30 percent rating.  
This was the first VA examination performed after the Veteran's 
written statement on June 16, 2007, indicating that the 
disability had increased in severity.  There is no evidence 
indicating that the disability did not warrant a higher rating 
during the period from June 16, 2007, to October 14, 2009.  
Therefore, the Board also concludes that a 30 percent rating is 
warranted during this period.

An Initial Rating in excess of 30 percent from June 16, 2007

The next-higher disability rating of 60 percent under Diagnostic 
Code 7806 is warranted when more than 40 percent of the entire 
body or the exposed areas of the body are affected.  A 60 percent 
disability evaluation is also warranted when there is a need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the previous 12 month period.  Neither the report of the VA 
examination in October 2009 nor any other evidence shows that the 
disability has involved at least 40 percent of the entire body or 
the exposed areas of the body.  Systemic therapy or other 
immunosuppressive drugs were not used.  

In addition, none of the evidence shows that at least four of the 
characteristics of disfigurement have been present.  Therefore, 
the disability does not warrant a higher rating on the basis of 
disfigurement.  

Additional Considerations

As reflected above the Board has assigned staged ratings where 
warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2010).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for any of the disabilities at issue 
and that the manifestations of the disabilities are consistent 
with those contemplated by the applicable schedular criteria.  
Accordingly, the Board has concluded that referral of this case 
for extra- schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's back disability 
warrants a 40 percent rating for impairment of the spine 
throughout the initial rating period and a separate 20 percent 
rating for neurological impairment in the right lower extremity 
from June 16, 2007, the benefit sought on appeal is granted to 
this extent and subject to the criteria applicable to the payment 
of monetary benefits.

Entitlement to an initial rating of 70 percent, but not higher 
for PTSD and major depression is granted, subject to the criteria 
applicable to the payment of monetary benefits.

The Board having determined that the Veteran's left quadriceps 
tear, status post surgical resection, warrants a 10 percent 
rating for muscle impairment and a separate 10 percent rating for 
a painful scar, the benefit sought on appeal is granted to this 
extent and subject to the criteria applicable to the payment of 
monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus is denied.

The Board having determined that the Veteran's pseudofolliculitis 
barbae warrants a noncompensable rating prior to June 16, 2007, 
and a 30 percent rating from June 16, 2007, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

In August 2006 the Veteran submitted a timely notice of 
disagreement with an August 2005 rating decision assigning an 
initial rating of 10 percent for his diabetes mellitus.  In the 
notice of disagreement, the Veteran stated that the disability 
warranted at least a 20 percent rating.  Thereafter, the RO 
granted a 20 percent rating and considered the issue to be 
resolved by the grant.  In written argument submitted by the 
Veteran's representative in October 2010, the diabetes issue was 
identified as an issue on appeal and it was argued that a remand 
for a VA examination was in order because the disability had 
increased in severity since the most recent VA examination to 
determine the degree of severity of the disability.

The Board does not agree with the RO's determination that the 
Veteran was only seeking a 20 percent rating for the disability 
since his notice of disagreement indicated that he was seeking at 
least a 20 percent rating.  It is clear from the argument 
submitted by the representative that the Veteran is not satisfied 
with the 20 percent rating.  Therefore, this issue must be 
remanded for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should issue to the 
Veteran and his representative a Statement 
of the Case addressing the issue of 
entitlement to an initial rating in excess 
of 20 percent for diabetes mellitus.  The 
Veteran should be informed of the 
requirements to perfect an appeal with 
respect to this issue.

2.  If the Veteran perfects an appeal with 
respect to the issue, the RO or the AMC 
should ensure that all required development 
is completed before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


